Citation Nr: 9930050	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
November 1994.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO), in Columbia, 
South Carolina, that denied the veteran's claim of service 
connection for a left knee disability and bilateral hip 
disability as secondary to his service-connected right knee 
disability.  Because the issue of service connection for a 
left knee disability and bilateral hip disability was also 
addressed on a direct basis in a May 1998 Supplemental 
Statement of the Case, consideration has accordingly been 
given to the veteran's claim on this basis as well as on a 
secondary basis. 


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
right knee disability.

2.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.



CONCLUSION OF LAW

The veteran's claim of service connection for bilateral hip 
and left knee disabilities, to include as secondary to a 
service-connected right knee disability, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's July 1985 pre-enlistment examination report 
shows that he had a normal clinical evaluation of the lower 
extremities.  

A July 1985 Report of Medical History notes that the veteran 
had had a hairline fracture of his left knee in 1977.

In October 1992, the veteran was hospitalized because of a 
four month history of right knee pain.  According to a 
hospital record, the veteran reported experiencing 
aggravating pain when working beneath planes and that he had 
to spread his legs wide in order to maneuver beneath the 
planes.  He denied any other "inciting" events other than 
working under the planes.

The veteran's service medical records are devoid of 
complaints or treatment related to the hips or left knee.  

In July 1994, a Physical Evaluation Board (PEB) determined 
that the veteran was unfit for service because of physical 
disability diagnosed as right knee pain, status post medial 
meniscectomy times three (December 1992, October 1993 & April 
1994).  The PEB further determined that the veteran was 20 
percent disabled.

In February 1995, the veteran filed a claim of service 
connection for a knee injury.

At a VA general examination in March 1995, the veteran 
complained that his right knee and right hip hurt whenever he 
stood for long periods of time.  He said that he was employed 
as a loss prevention manager at a big discount store.  He was 
diagnosed as having degenerative disease of the right knee.  
The examiner recommended that the veteran be scheduled for an 
orthopedic consultation.

At a VA orthopedic examination in April 1995, the veteran 
complained of experiencing right knee pain approximately six 
months after beginning his work as an aircraft mechanic in 
service.  He also complained of subsequent locking of the 
right knee.  He was diagnosed as having status post 
arthroscopy times three with near total right medical 
meniscectomy.  It was noted that the veteran was starting to 
develop medial tibiofemoral joint arthritis.  The examiner 
recommended that an appointment made for the veteran at the 
orthopedic clinic.

In May 1995, the RO granted service connection for a right 
knee disability and assigned a 10 percent evaluation.

Private orthopedic treatment records in April and May 1996 
show that the veteran had been prescribed a right knee brace.

In May 1996, the veteran's private orthopedic physician 
stated that that veteran had clinical and X-ray evidence of 
medial right knee osteoarthritis and had been fitted with a 
Generation 2 (valgus) Unloader Brace for his right leg to 
decompress the medial compartment.  He said that the veteran 
needed the adjustable brace for daily activities such as 
walking and climbing stairs.

In an August 1996 statement, the veteran said that walking up 
and down stairs had become a painful process for his left 
knee as well as his right knee.

An X-ray of left knee was taken by VA in December 1996 
revealing a negative study.

Private orthopedic treatment notes show that the veteran had 
been seen in February 1997 with complaints of a two month 
history of left knee pain. There was no specific injury 
reported, but there were complaints of increased pain and 
occasional catching.  The veteran was given an impression of 
probable synovitis of the left knee.

Magnetic resonance imaging (MRI) was performed on the 
veteran's left knee in February 1997 revealing a small amount 
of fluid within the knee joint, with no other abnormalities 
detected.

X-rays taken of the veteran's lower extremities in March 1997 
revealed mild degenerative changes in both hips and knees.  

The veteran was seen at a VA medical facility in April 1997 
complaining of bilateral knee pain that was worse on the 
left.  Findings included mild medial joint line tenderness on 
the left.  An initial impression was given of medial joint 
space degenerative joint disease.  The veteran underwent 
bilateral knee arthroscopes at that time and was subsequently 
diagnosed as having a normal left knee.  

A July 1997 VA treatment record shows that the veteran had a 
lot of hip and knee pain and that his physical activity was 
limited due to joint pain.

In his October 1997 Notice of Disagreement, the veteran said 
that he strongly believed that his left knee disability was a 
direct result of his duties in service which required that he 
work in confined spaces in awkward positions due to his size, 
and that he had worked on his knees on a cement flight line 
all day.  He said that after separating from service he began 
receiving medical treatment from VA and that that is when he 
told the doctors about his hip and left knee problems.

In his Substantive Appeal received in December 1997, the 
veteran said that he had been told in service that he had hip 
problems which were probably caused by right leg weakness.  

At a hearing at the RO in May 1998, the veteran testified 
that he had complained of hip problems when he got out of 
service and had been told that it was due to his weak legs 
and three surgeries.  He said that he felt that his job in 
the military as an aircraft fuel system mechanic was the 
reason for his current conditions.  He said that he was 6 
feet 6 inches tall and that the job had required that he get 
into places that were too small for someone his size.  He 
said that he had always worked on his knees on the cement and 
asphalt.  He said that he honestly could not remember if any 
doctor had told him that his condition had been brought on by 
his service-connected right knee disability.  He said he has 
had to favor the left knee because of his service-connected 
right knee disability.  He said that after service he went to 
work for Lockheed Martin working on planes but was fired 
after working two weeks.  He said that he had been told that 
the reason he had been fired was because he was too big to 
work on the planes.  He said that this was an indicator to 
him that he had been too big to perform the job in service.  
He said that he currently worked as an emergency preparedness 
director which involved mostly paperwork.  He said that he 
first began having trouble with his left knee in late 1996.  
He also said that he had an appointment at a VA medical 
center later that month.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Certain chronic disabilities, such as arthritis, may 
also be service-connected if they become manifest to a degree 
of 10 percent within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Additionally, a disability 
which is proximately due to, or results from, another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting a well grounded claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995). Evidence submitted 
in support of the claim is presumed to be true for purposes 
of determining whether the claim is well-grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Current medical evidence shows that the veteran was found by 
X-ray in March 1997 to have degenerative changes in both hips 
and knees.  In this respect, the veteran asserts by way of 
hearing testimony and written statements that his hip and 
left knee problems are a result of his duties in service as 
well as his service-connected right knee disability.

In addressing this claim on a secondary basis, it is apparent 
that the veteran has not submitted any medical evidence of a 
nexus between his hip and left knee problems and his service-
connected right knee disability.  The veteran's testimony as 
to favoring his left knee as a result of his service-
connected right knee disability is not in dispute, nor is his 
genuine belief of a causal relationship between his left knee 
and hip problems and his service-connected right knee 
disability.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, in order to establish a well grounded claim, the 
veteran must submit more than his opinion of a link between 
his claimed orthopedic problems and his service-connected 
right knee disability.  This is so since, as a laymen, he is 
not considered to be competent to render an opinion on 
medical matters.  Espiritu, supra. 

The veteran testified in May 1998 that he honestly could not 
remember whether his doctors had ever told him that his hip 
and left knee conditions were related to his service-
connected right knee disability.  Such medical evidence is 
crucial in establishing a plausible claim.  Caluza, supra; 
Grotveitt, supra.  Without a plausible claim, VA is prevented 
by statute and the law from further developing the claim 
and/or conducting a merit review.  38 U.S.C.A. § 5107(a); 
Epps v. Brown, 9 Vet. App. 341 344 (1996).  

Similarly, the veteran's claim is also implausible on a 
direct basis.  That is, while the veteran's assertion of the 
existence of a causal relationship between his duties working 
in confined spaces in service and his hip and left knee 
problems has been duly noted in the record, he has not 
presented any medical evidence to support this assertion.  
Such medical evidence is crucial in well grounding this 
service connection claim and in its absence, the claim cannot 
be considered plausible.  Caluza, supra.

Where, as here, the veteran's application was not incomplete 
and VA was not on notice of the existence of any additional 
evidence which would have made the claim plausible, there was 
no duty to assist the veteran under 38 U.S.C.A. § 5107(a) in 
developing a well-grounded claim.  Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this regard, it is noted that the veteran testified at the 
May 1998 hearing that he was scheduled to report to the 
orthopedic department at a VA medical center later that 
month.  With this said, there is no indication from the 
claims file that such records would produce the missing 
medical nexus evidence that is required to well ground the 
veteran's claim.  Therefore, VA has not been put on notice of 
additional evidence that would well ground the veteran's 
claim.  Id.

Inasmuch as the veteran has not submitted medical evidence 
linking any current bilateral hip and/or left knee 
disabilities to service or to his service-connected right 
knee disability, his claim of service connection for these 
disabilities must be denied as not well grounded.  Grottveit, 
supra.
ORDER

Service connection for a bilateral hip disability, to include 
as secondary to a service-connected right knee disability, is 
denied as not well grounded.

Service connection for a left knee disability, to include as 
secondary to a service-connected right knee disability, is 
denied as not well grounded.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

